It appears that the court below erred in deciding that the verdict of the jury wap conclusive, that the right of property in the shingles was in Early; and also refusing to admit the testimony offered by the defendant in the court below, on the trial to prove that the right of property was in him. Therefore, it is considered by the court that the judgment aforesaid be reversed and set aside; that the cause be remanded to the court from whence it came for *44new proceedings to be bad to commence-with empanelling a jury, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said court*